                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CAPITAL & SECURITY                                CIVIL ACTION
  MANAGEMENT, INC. et al.
                                                    NO. 19-CV-1677
                    v.

  ROBERT TELTHORSTER
  Power of Attorney for Audrey L. Lucker

Baylson, J.                                                                 October 3, 2019

                                       MEMORANDUM

       Presently before the Court is a Motion to Dismiss an Amended Petition to Vacate an

Arbitration Award. The brief procedural history of this case establishes that the Respondent

entered into an investment contract with the Petitioners dated December 12, 2002. (ECF 7, Am.

Pet. to Vacate Arbitration Award Ex. E.) After the dispute arose, both parties agreed to submit the

dispute to arbitration before the federal Financial Industry Regulatory Authority’s (“FINRA”)

Office of Dispute Resolution. (Am. Pet. to Vacate Arbitration Award Ex. A.) The arbitrators

made an award in favor of the Respondent in the amount of $326,000. (Am. Pet. to Vacate

Arbitration Award Ex. D.) Petitioners seek to set aside that award as improper under federal law.

Upon review of the Amended Petition and the supporting Exhibits, the Court finds that the binding

arbitration agreement is an undisputed fact, and that the arbitrator’s award was entered after the

hearing.

       Petitioners base their Amended Petition on the allegation that the award by the arbitrators

was contrary to federal law.

       The parties agree that the Motion to Dismiss is a “facial attack” on the jurisdiction of this

Court, which must be decided by taking the allegations of the Amended Petition in the light most

favorable to the Petitioners in determining whether it states a claim under law.
        The Respondent asserts that the agreement to arbitrate was binding and that this Court does

not have subject matter jurisdiction.

        Upon review of the papers, the Court agrees with the Respondent that this Court does not

have jurisdiction. The Federal Arbitration Act (“FAA”) reflects a strong federal policy favoring

arbitration that requires courts to “rigorously enforce agreements to arbitrate.” Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985). Because Section 10 of the FAA explicates the

four exclusive grounds for vacatur of an arbitration award, district court review of arbitration

awards is “extremely deferential.” Dluhos v. Strasberg, 321 F.3d 365, 370 (3d Cir. 2003); see also

9 U.S.C. § 10 (listing grounds for vacatur). Indeed, the Third Circuit has advised that “[t]he net

result of a court’s application of [9 U.S.C. § 10] is generally to affirm easily the arbitration award.”

Dluhos, 321 F.3d at 370 (emphasis added).

        Petitioners urge vacatur because, in their view, the arbitrator’s decision “willfully flouted

the law” in manifest disregard for the law. (Am. Pet. to Vacate Arbitration Award ¶ 48.) The

Third Circuit has not taken a position on whether manifest disregard for the law constitutes grounds

for vacating an arbitration award in the wake of the Supreme Court’s decision in Hall Street

Associates, LLC v. Mattel, Inc., 552 U.S. 576 (2008). Whitehead v. Pullman Grp., LLC, 811 F.3d

116, 121 (3d Cir. 2016); see also Sabre GLBL, Inc. v. Shan, No. 18-2144, 2019 WL 2880999, at

*3 (3d Cir. July 3, 2019) (noting, but declining to take a position on, the continuing vitality of

manifest disregard for the law). However, even assuming an arbitrator’s manifest disregard for

the law would support vacatur, Petitioners have not established that the arbitrator’s decision

warrants relief under this standard. See, e.g., Local 863 Int’l Bros. of Teamsters, Chauffeurs,

Warehousemen & Helpers of Am. v. Jersey Coast Egg Producers, Inc., 773 F.2d 530, 534 (3d Cir.

1985) (finding that an arbitrator’s refusal to consider the possible collateral estoppel effect of a



                                                   2
misdemeanor conviction did not justify vacatur, because it was “the decision of the arbitrator, and

the arbitrator alone, whether the misdemeanor conviction constitute[d] just cause for the dismissal

under the terms of the … agreement”). Petitioners have not identified a clearly governing legal

principle that the arbitrator chose to ignore; therefore, there is no basis to grant Petitioners’ request

for vacatur.

          In sum, Petitioners’ Amended Petition does not establish that the arbitrator’s decision falls

into any of the “exceedingly narrow” circumstances where vacatur is appropriate. Metromedia

Energy, Inc. v. Enserch Energy Servs., Inc., 409 F.3d 574, 578 (3d Cir. 2005). Accordingly, the

Court will GRANT Respondent’s Motion to Dismiss Petitioners’ Amended Petition to Vacate the

Arbitration Award with prejudice.



O:\CIVIL 19\19-1677 Capital v. Telethorster\19cv1677 Memorandum 100219.docx




                                                                3
